OLD MUTUAL FUNDS I Old Mutual Analytic Fund Old Mutual Analytic Global Fund Old Mutual Clay Finlay China Fund Old Mutual Clay Finlay Emerging Markets Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Supplement dated July 15, 2009 to the Prospectus, dated November 19, 2008, as supplemented This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I (the Trust).You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Old Mutual Clay Finlay China Fund At a meeting of the Board of Trustees of the Trust on July 14, 2009, the Board of Trustees terminated the investment sub-advisory agreement with Clay Finlay LLC (Clay Finlay) related to the Old Mutual Clay Finlay China Fund (the Fund), effective at the close of business on July 17, 2009, and appointed Clough Capital Partners, LP (Clough) as the new sub-adviser to the Fund, pursuant to an Interim Investment Sub-Advisory Agreement.A special meeting of the shareholders of the Fund will be held on December 7, 2009, at which the shareholders of record of the Fund as of August 27, 2009 will be requested to vote on the approval of an Agreement and Plan of Reorganization (the Reorganization) whereby the Fund will be merged into the Clough China Fund.The Board of Trustees also determined to change the name of the Fund to the Old Mutual China Fund. Effective July 14, 2009, all references in the Prospectus to Old Mutual Clay Finlay China Fund are hereby replaced with Old Mutual China Fund.All references in the Prospectus to Clay Finlay as the sub-adviser to the Fund are hereby replaced with Clough, effective as of the close of the business on July 17, 2009. The section of the Prospectus entitled Management – The Sub-Advisers is amended, effective as of the close of business on July 17, 2009, by adding the following: Clough Capital Partners, LP (Clough), a Delaware limited partnership, located at One Post Office Square, 40th Floor, Boston, MA 02109, is the interim sub-adviser to the Old Mutual China Fund.Clough has provided investment management services since 2000.As of June 30, 2009, Clough had approximately $2.6 billion in assets under management. The section of the Prospectus entitled Management – Portfolio Managers is amended, effective as of the close of business on July 17, 2009, by adding the following: Name (Role on Team) Business Experience Clough Capital Partners, LP Eric A. Brock, Portfolio Manager Partner and Portfolio Manager, Clough. Funds distributed byOld Mutual Investment Partners, member FINRA R-09-523 07/2009 OLD MUTUAL FUNDS I Old Mutual Analytic Fund Old Mutual Analytic Global Fund Old Mutual Clay Finlay China Fund Old Mutual Clay Finlay Emerging Markets Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Old Mutual International Bond Fund Supplement dated July 15, 2009 to the Statement of Additional Information dated November 19, 2008, as supplemented This Supplement updates certain information contained in the currently effective Statement of Additional Information (SAI) of the above named funds, series funds of Old Mutual Funds I.You should retain your SAI and all current supplements for future reference. You may obtain an additional copy of the SAI, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. Old Mutual Clay Finlay China Fund Effective July 14, 2009, all references in the SAI to Old Mutual Clay Finlay China Fund are hereby replaced with Old Mutual China Fund (the Fund).All references in the SAI to Clay Finlay LLC as the sub-adviser to the Fund are hereby removed, effective as of the close of business on July 17, 2009. The section of the SAI entitled The Sub-Advisers is amended, effective as of the close of business on July 17, 2009, by adding the following: Clough Capital Partners, LP (Clough) The Trust and the Adviser have entered into an interim investment sub-advisory agreement with Clough related to the Old Mutual China Fund (the Fund).For the services provided and expenses incurred pursuant to the agreement, Clough is entitled to receive from the Adviser a sub-advisory fee computed and paid monthly at an annual rate of 1.00% of the average daily net assets of the Fund, net 50% of any waivers, reimbursement payments, supermarket fees and alliance fees waived, reimbursed or paid by the Adviser and net of all breakpoints. Compensation.Portfolio manager compensation consists of a fixed salary, an employee benefits package, and a bonus.The salary is designed to be competitive with asset managers of similar size and investment focus.The portfolio managers bonus, which can be a significant portion of overall compensation, is determined annually by Cloughs partners and is based partially on individual performance and partially on firm profitability. Fund Shares Owned by the Portfolio Manager.As of June 30, 2009, Cloughs portfolio manager did not own any shares of the Fund.
